[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               November 23, 2005
                               No. 05-10802                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 04-00095-CR-MCR

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

     versus

ANDRE WILLIAMS,

                                                        Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________
                             (November 23, 2005)


Before TJOFLAT, ANDERSON and DUBINA, Circuit Judges.

PER CURIAM:

     Andre Williams appeals his conviction for being a felon in possession of a
firearm in violation of 18 U.S.C. §§ 922(g), 924(e). On appeal, Williams argues

that his conviction for being a felon in possession of a firearm should be reversed

because it was based on hearsay admitted in violation of his Confrontation Clause

rights. He contends that the government violated Crawford v. Washington, 541

U.S. 36, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004), by introducing testimonial

hearsay through a Bureau of Alcohol, Tobacco, and Firearms (“BATF”) agent

regarding the state where the gun at issue was manufactured without showing that

the hearsay declarant was unavailable or providing him the opportunity to

cross-examine the declarant. He asserts that the agent’s testimony was not based

on personal knowledge but was based on hearsay statements collected for law

enforcement purposes, including conversations with Smith & Wesson historians.

He also claims that the BATF publications the agent consulted were testimonial

hearsay because the gun manufacturers provided the data in the publications and

could expect that the information would be used for law enforcement purposes. He

concedes that some of the agent’s testimony was not based on testimonial hearsay,

but contends that once the testimonial hearsay portions are excised, there is

insufficient evidence to sustain his conviction. He also concedes that we have held

that hearsay testimony may be used by firearms interstate nexus experts, but

submits that this holding is inapposite because it was decided before Crawford.



                                          2
      Sufficiency of the evidence is reviewed de novo, with all evidence viewed in

a light most favorable to the United States and all reasonable inferences drawn in

its favor. See United States v. Fallen, 256 F.3d 1082, 1087 (11th Cir. 2001). We

“need only find that a reasonable fact finder could have concluded that the

evidence established the defendant’s guilt beyond a reasonable doubt.” Id. We

“review a district court’s ruling on admission of evidence under the abuse of

discretion standard.” United States v. Maragh, 174 F.3d 1202, 1204 (11th Cir.),

modified on other grounds, 189 F.3d 1315 (11th Cir. 1999).1

      To convict a defendant under 18 U.S.C. § 922(g)(1), the government must

prove beyond a reasonable doubt, among other things, “that the firearm was in or

affecting interstate commerce.” United States v. Deleveaux, 205 F.3d 1292, 1297

(11th Cir. 2000).

      We have held that “erroneous admission of evidence does not warrant

reversal if the error had no substantial influence on the outcome and sufficient

evidence uninfected by error supports the verdict.” United States v. Harriston, 329

F.3d 779, 789 (11th Cir. 2003) (quotations omitted) (noting also that error is

harmless “where there is overwhelming evidence of guilt.”). Williams’ appeal

      1
       It is not clear whether Williams challenges the sufficiency of his conviction
for being a felon in possession of a firearm or the district court’s admission of the
testimony regarding the place of manufacture of the gun. However, under either
standard, we affirm his conviction.

                                          3
must be denied because, even charitably assuming arguendo that the district court

did err in admitting those portions of the agent’s testimony alleged to be

testimonial hearsay, that error did not have a substantial influence on the outcome

and because there was sufficient evidence to support the verdict. As the district

court noted, the gun itself was in evidence and was stamped with the legend,

“Made in U.S.A., Smith and Wesson, Springfield, Massachusetts.”

One could be “rationally able to conclude” that it was manufactured outside

Florida. United States v. Clay, 355 F.3d 1281, 1287 (11 th Cir. 2004) (“The

dispositive question is whether, based on the evidence presented to the jury, it was

rationally able to conclude that the weapon seized . . . was possessed in or affected

interstate commerce.”) Therefore, the district court’s verdict is upheld.

      AFFIRMED.




                                          4